UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2012 Commission File No. 000-51229 STRATUM HOLDINGS, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 11011 Richmond Avenue, Suite 525 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant's telephone number, including area code) Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Common Stock, $0.01 par value Indicate by check mark if the Registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act): Yes o No þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act): Yes o No þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes o No þ The aggregate market value of Common Stock held by non-affiliates of the Registrant (based upon the closing price of such shares as quoted on the OTC Bulletin Board) as of the last business day of the most recently completed second fiscal quarter was approximately $72,000. The number of shares outstanding of the Registrant's Common Stock as of March 20, 2013 was 2,655,738 shares. STRATUM HOLDINGS, INC. 2-K INDEX Page PART I Item 1 and 2. Description of Business and Properties. 3 Item 3. Legal Proceedings. 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 7 Item 6. Selected Financial Data. 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 8. Financial Statements and Supplementary Data. 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 11 Item 9A. Controls and Procedures. 12 Item 9B. Other Information. 12 PART III Item 10. Directors, Executive Officers and Corporate Governance. 13 Item 11. Executive Compensation. 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions, and Director Independence. 15 Item 14. Principal Accounting Fees and Services. 15 PART IV Item 15. Exhibits, Financial Statement Schedules. 16 Signatures. 33 2 PART I ITEM 1 AND 2. DESCRIPTION OF BUSINESS AND PROPERTIES. Stratum Holdings, Inc. (“we”, “our” or the “Company”) is an energy holding company headquartered in Houston, Texas, whose operations are primarily focused on the Exploration & Production business.In that business, our wholly-owned subsidiaries, CYMRI, L.L.C. (“CYMRI”) and Triumph Energy, Inc. (“Triumph”), maintain working interests in approximately 45 to 50 producing oil and gas wells in Texas and Louisiana, with net production of approximately 700 MCF equivalent per day.We seek to increase shareholder value through an approach centered on growth and transaction opportunities, either as an acquirer or a seller, in the energy industry. In late 2012, we formed a new wholly-owned subsidiary, Deployed Energy, Inc. (“Deployed Energy”), to enter the Energy Services business, primarily in Texas.As indicated in the next paragraph, we previously operated in the Energy Services business, mostly in Canada, for a number of years prior thereto, and we formed Deployed Energy in order to pursue domestic opportunities in that business.As of December 31, 2012, this new subsidiary was still in the formative stages and had not commenced operations or entered into any transactions. Through June 2011, we operated in the Canadian Energy Services business via two wholly-owned subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”).At that time, we sold the outstanding capital stock of Decca to a private company, as more fully described in the section on Energy Services below.Although we have sold Decca, the note payments that we are receiving from the purchaser pursuant to the sales agreement represent a current source of liquidity for our continuing operations. We seek to increase shareholder value through an approach focused on both growth and transaction opportunities in the energy industry. Our management team has executive level contacts throughout the energy industry and has expertise in identifying and closing transaction opportunities. The following two sections provide additional background information on our activities in both the Exploration & Production and Energy Services businesses. Exploration & Production Our Exploration & Production operations commenced with the acquisition of CYMRI’s predecessor company in May 2006 for a combination of cash, notes payable and Common Stock totaling $12.7 million.CYMRI was originally formed by our present Chief Executive Officer, Larry Wright, in July 2001 to acquire long-lived oil and gas reserves.CYMRI completed several oil and gas property acquisitions in South Texas, primarily known as the Burnell and Kibbe Fields, in 2001-2003. CYMRI had previously acquired a Louisiana energy consulting company, Petroleum Engineers, Inc. (“PEI”), in June 2004 for total consideration of $5.1 million and that acquisition included working interests in various non-operated oil and gas properties in South Louisiana owned by Triumph, which was a PEI affiliate at that time.The Company’s subsequent sale of PEI to another company in March 2008 did not include the oil and gas properties of Triumph. Shown below are certain SEC required disclosures regarding the currently owned oil and gas properties of CYMRI and Triumph in our Exploration & Production business. 3 Table of Contents Oil and Gas Reserves The following table sets forth summary information with respect to the estimates of CYMRI/Triumph’s proved oil and gas reserves, as of December31, 2012, prepared by Prator Bett, L.L.C., our independent reservoir engineering firm: Oil Gas Total PV10 Value (MBbl) (MMcf) (MMcfe) (000's) Proved developed reserves $ Proved undeveloped reserves 48 - Total proved reserves Discounted future income taxes ) Standardized measure of discounted future net cash flows $ Proved reserves are those quantities of petroleum, which by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be commercially recoverable, from a given date forward, from known reservoirs and under defined economic conditions, operating methods, and government regulations.The technical persons responsible for preparing our reserve estimates are independent petroleum engineers that meet the requirements regarding qualifications, independence, objectivity, and confidentiality set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers.We employ adequate internal controls over the data provided to our independent reservoir engineers to insure that our reserve estimates are in compliance with the Securities and Exchange Commission (“SEC”) definitions and guidance. In accordance with the guidelines of the SEC, the reservoir engineers’ estimates of future net revenues from our properties and the pre-tax PV 10 Value amounts thereof are made using oil and gas sales prices in effect as of the dates of such estimates and are held constant throughout the life of the properties, except where such guidelines permit alternate treatment, including the use of fixed and determinable contractual price escalations. The average beginning of the month prices for the year ended December 31, 2012 used in such estimates were $97.81 per barrel of oil and $3.33 per Mcf of gas. Productive Oil and Gas Wells and Acreage As of December 31, 2012, CYMRI and Triumph maintained ownership interests in a total of 29.0 gross (21.8 net) productive wells in the State of Texas and 17.0 gross (3.4 net) productive wells in the State of Louisiana for a grand total of 46.0 gross (25.2 net) productive oil and gas wells.CYMRI and Triumph did not participate in the drilling of any new oil and gas wells in the three years ended December 31, 2012. As of December 31, 2012, CYMRI and Triumph had ownership interests in approximately 3,000 net productive acres in the States of Texas and Louisiana.CYMRI and Triumph had no significant interests in any undeveloped acreage. Production Prices and Costs The average per barrel oil price received for CYMRI/ Triumph’s net oil production in the years ended December 31, 2012, 2011 and 2010 were $97.42, $95.63 and $75.34, respectively.The average per Mcf gas price received for CYMRI/ Triumph’s net gas production in the years ended December 31, 2012, 2011 and 2010 were $2.75, $4.42 and $4.64, respectively.In the same periods, CYMRI/ Triumph’s net production costs averaged $6.45, $6.58 and $5.93, respectively, per Mcf equivalent. CYMRI/ Triumph’s oil and gas production is sold to various purchasers in the States of Texas and Louisiana at spot or market sensitive prices under short-term contracts.CYMRI/ Triumph had no delivery commitments in the three years ended December 31, 2012. 4 Table of Contents Energy Services In our newly formed subsidiary, Deployed Energy, we will seek to assemble a cadre of independent field consultantswho are capable of providing drilling, completion and other on-site consulting services to oil and gas operators in Texas and other oil and gas producing states.These services will generally be performed on a per diem rate for the customer operators, pursuant to term agreements which will be subject to periodic rate adjustments.This business model is very similar to the one that we employed in our operation of Decca, prior to our sale of that subsidiary.As of March 12, 2013, Deployed Energy remained in the formative stages, at which time a contractual provision restraining the Company from competing in the Energy Services business expired. As previously indicated, we operated in the Canadian Energy Services business via our ownership of Decca through June 3, 2011.On that date, we sold the outstanding capital stock of Decca to a private company for a total sales price of $4.6 million (plus a working capital adjustment), payable in a combination of: (a) Cash; (b) Non-interest bearing, short-term notes; and (c) Interest bearing, long-term notes.We recognized a pre-tax gain on the sale of Decca in June 2011 in the amount of $2.7 million reduced by a pre-tax loss provision on the expected collection of the interest bearing, long-term notes in December 2012 in the amount of $0.25 million. Competition Competition in the Exploration & Production and Energy Services businesses is extremely intense.Competitors include major oil and gas companies, large and small independent producers, and individual producers and operators.Many competitors have financial resources substantially greater than ours, and staffs and facilities substantially larger than ours.In the Exploration & Production business, our success in operating our existing oil and gas properties as well as in acquiring and developing additional properties will depend on our ability to operate in this highly competitive environment. Employees As of December 31, 2012, the Company had a total of six permanent employees between its corporate headquarters located in Houston, Texas, and an administrative office located in Lafayette, Louisiana.All of these individuals are co-employed by CYMRI, L.L.C. and Insperity, Inc., a professional employer organization.Our field operations are performed substantially by independent contractors in Texas and Louisiana. Regulation The oil and gas industry is subject to extensive federal and state governmental regulations which affect our Exploration & Production business.These governmental mandates include federal and state regulations governing environmental quality and pollution control, state limits on allowable rates of production by individual well or proration unit, the amount of oil and gas available for sale, the availability of adequate pipeline and other transportation and processing facilities and the marketing of competitive fuels. Oil and Gas Terminology The following terms are used to describe quantities of oil and natural gasin this document. ● Bbl—One stock tank barrel, or 42 US gallons liquid volume, of crude oil or other liquid hydrocarbons. ● Mcf—One thousand cubic feet of natural gas. ● MBbl—One thousand Bbls. ● MMcf—One million cubic feet of natural gas. ● MMcfe—One million cubic feet of natural gas equivalent, converting oil to gas at the ratio of 6 Mcf of gas to 1 Bbl of oil. 5 Table of Contents Available Information Our website address is www.stratum-holdings.com, however, the website information is not part of this report. We file annual, quarterly, and special reports, proxy statements, and other information periodically with the SEC.Such reports, proxy statements and other information filed with the SEC may be accessed electronically by means of the SEC's website at www.sec.gov.This material may also be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. ITEM 3. LEGAL PROCEEDINGS. Triumph has been named as a defendant in several lawsuits involving professional liability and other matters arising in the normal course of business in the State of Louisiana.Most of these cases have been settled with little or no net cost to Triumph.It is not practical at the present time to determine the amount or likelihood of an unfavorable outcome to the Company’s consolidated financial position or results of operations of any of the remaining actions against Triumph.The Company believes that Triumph has meritorious defenses in each case and is vigorously defending these matters. In October 2008, an insurer for the Company’s inactive Construction Staffing subsidiary filed a lawsuit against the subsidiary alleging default on a premium finance obligation in the amount of approximately $200,000, plus interest and attorney’s fees.The Company believes that its inactive Construction Staffing subsidiary has a meritorious position in this matter and has not engaged legal counsel to defend this case.A default judgment was rendered in favor of the plaintiff in January 2011 and the Company has recorded an accrual for the subsidiary’s estimated loss exposure as of December 31, 2012 (see Note 8). With respect to the proceedings noted above, none involves primarily a claim for damages, exclusive of interest and costs, in excess of 10 percent of the Company’s current assets on a consolidated basis. 6 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Since July 2005, our Common Stock has been quoted and traded on the OTC Bulletin Board.In March 2007, our trading symbol was changed to STTH.OB.Because we trade in the OTC Bulletin Board, a shareholder may find it difficult to dispose of or obtain accurate quotations as to price of our Common Stock. In addition, the Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure related to the market for penny stock and for trades in any stock defined as a penny stock. In December 2009, we completed a 1-for-10 reverse stock split of our Common Stock, pursuant to a plan approved by our Board of Directors.Accordingly, all Common Stock share and per share amounts in this annual report have been retroactively adjusted to reflect the reverse stock split.As of March 20, 2013, we had a total of 2,655,738 shares of our Common Stock outstanding and the number of holders of record of our Common Stock at that date was approximately 100.The following table sets forth the high and low bid prices of our Common Stock for each quarter during the calendar years 2011 and 2012: Bid Price High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ We have never declared nor paid any cash dividends on our Common Stock and do not anticipate declaring any dividends in the foreseeable future.We expect to retain our cash for the operation and maintenance of our business.In addition, our senior bank credit facility contains restrictions on the payment of dividends to the holders of our Common Stock.We have made no repurchases of our Common Stock for the year ended December 31, 2012. The Company has an equity-based compensation plan which was approved by the stockholders in October 2005 and amended in October 2006.Under the plan, as amended, a maximum of 240,000 shares may be awarded to directors and employees via the issuance of equity-based derivatives in the form of stock options, restricted stock or stock appreciation rights. As of December 31, 2012, the Company had no such equity-based derivatives outstanding under the stockholder approved plan referenced above.As of December 31, 2012, the Company had no other equity-based derivatives, in the form of stock warrants, which were issued and outstanding outside of the stockholder approved plan. ITEM 6. SELECTED FINANCIAL DATA. Information for this Item is not required as the Registrant is a “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. 7 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the Company’s consolidated financial statements and notes thereto included in Item 8 in this Annual Report on Form 10-K. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Overview We are an energy holding company whose operations are primarily focused on the Exploration & Production business.In that business, our wholly-owned subsidiaries, CYMRI and Triumph, maintain working interests in approximately 45 to 50 producing oil and gas wells in Texas and Louisiana, with net production of approximately 700 MCF equivalent per day.We seek to increase shareholder value through an approach centered on growth and transaction opportunities, either as an acquirer or a seller, in the energy industry. In late 2012, we formed a new wholly-owned subsidiary, Deployed Energy, to enter the Energy Services business, primarily in Texas.As of December 31, 2012, this new subsidiary was still in the formative stages and had not commenced revenue producing operations.In conjunction with the startup of Deployed Energy, we may consider divesting oil and gas properties in our Exploration & Production business. Through June 2011, we also operated in the Canadian Energy Services business via two wholly-owned subsidiaries, Decca Consulting, Ltd. and Decca Consulting, Inc. (collectively referred to as “Decca”).At that time, we sold the outstanding capital stock of Decca to a private company for a total sales price of $4.6 million (subject to certain adjustments), payable in a combination of: (a) Cash; (b) Non-interest bearing notes, payable out of the post-closing collection of Decca’s accounts receivable; and (c) Interest bearing notes, payable in 48 monthly installments of principal and interest, commencing on October 1, 2011 (see Note 2). As a result of the sale of Decca, we are treating the pre-sale revenues and expenses of the Canadian Energy Services segment as discontinued operations in this report, with our Exploration & Production segment being reported as continuing operations. Results of Operations The following discussion reflects the revenues and expenses for the years ended December 31, 2012 and 2011, as reported in our consolidated financial statements and notes thereto included in Item 8. Year ended December 31, 2012 versus year ended December 31, 2011 — Total revenues from continuing operations, not including interest income, were $2,840,000 for the year ended December 31, 2012 compared to $2,985,000 for the year ended December 31, 2011. Revenues from CYMRI’s and Triumph’s oil and gas sales for the year ended December 31, 2012 were $2,840,000 compared to $2,985,000 for the year ended December 31, 2011.In the year ended December 31, 2012, revenues from oil production were $2,624,000, reflecting volumes of 26,934 barrels at an average price of $97.42 per barrel, while gas revenues were $216,000, reflecting volumes of 78,478 Mcf at an average price of $2.75 per Mcf.On an overall basis, these amounts reflect a 5% decrease in average oil and gas prices which was partially offset by a slight increase in production volumes (less than 1%).We expect continued volatility in oil and gas commodity prices in future years. Lease operating expenses (“LOE”), including production taxes, were $1,550,000 for the year ended December 31, 2012 versus $1,575,000 for the year ended December 31, 2011, representing LOE of CYMRI’s and Triumph’s oil and gas production operations.This relatively small decrease was not considered to be significant. 8 Table of Contents Depreciation, depletion and amortization (“DD&A”) expense for the year ended December31, 2012 was $491,000 versus $495,000 for the year ended December 31, 2011, representing DD&A of CYMRI’s and Triumph’s oil and gas properties.This lack of variation was as expected given that oil and gas production volumes and depletion rates were essentially unchanged between the two periods. Workover expenses for the year ended December 31, 2012 were $779,000 versus $520,000 for the year ended December 31, 2011, representing workovers on CYMRI’s South Texas oil and gas properties.This increase was largely experienced in CYMRI’s Kibbe Field and Triumph’s Egan Field. Selling, general and administrative (“SG&A”) expenses from continuing operations for the year ended December 31, 2012 were $1,019,000 compared to $1,179,000 for the year ended December 31, 2011.This decrease was due to the elimination of certain non-recurring SG&A expenses in the prior year period following the sale of Decca in June 2011 (see Note 2). Interest income from continuing operations for the year ended December 31, 2012 was $126,000 versus $36,000 for the year ended December 31, 2011.This increase resulted from interest income earned on the long-term, interest-bearing notes receivable arising from the sale of Decca in June 2011 (see Note 2). Interest expense from continuing operations for the year ended December 31, 2012 was $197,000 versus $288,000 for the year ended December 31, 2011.This decrease was due to declines in interest rates as well as in outstanding borrowings. Loss on expected collection of notes receivable was $250,000 for the year ended December 31, 2012 versus zero for the year ended December 31, 2011.The 2012 amount represents an estimated loss provision on the anticipated collection of long-term, interest bearing notes receivable issued to the Company in the sale of Decca in June 2011 (see Note 2). Gain on oil and gas derivatives for the year ended December 31, 2012 was $151,000 versus a loss of $122,000 for the year ended December 31, 2011.This fluctuation was largely due to the change in fair value of CYMRI’s outstanding oil and gas derivative contracts (see Note 4). Income taxes from continuing operations were a benefit of $398,000 for the year ended December 31, 2012 compared to $390,000 for the year ended December 31, 2011.These benefit amounts reflected consolidated income tax rates from continuing operationsof 34% in both years. Gain from discontinued operations, net of income taxes, was zero for the year ended December 31, 2012 versus $3,461,000 for the year ended December 31, 2011.As further described in Note 2, we sold the outstanding capital stock of our Canadian Energy Services subsidiary, Decca, to a private company in June 2011.The net results of discontinued operations reflect a pre-tax gain on the sale of Decca stock in the amount of $2,695,000 in the year ended December 31, 2011. Liquidity and Capital Resources Operating activities.Net cash used in operating activities for the year ended December 31, 2012 was $241,000 compared to net cash provided by operating activities of $351,000 for the year ended December 31, 2011.This comparative difference was primarily due to changes in operating net cash flows from our discontinued operations arising from the Decca sale (see Note 2). Investing activities.Net cash provided by investing activities, after deducting capital expenditures, was $711,000 for the year ended December 31, 2012 compared to $2,212,000 for the year ended December 31, 2011.The Company generated positive cash flows from investing activities in both of these periods primarily due to the proceeds from the post-closing collection of notes receivable arising from the Decca sale (see Note 2). 9 Table of Contents Financing activities. Net cash used in financing activities for the year ended December 31, 2012 was $715,000 compared to $1,867,000 for the year ended December 31, 2011.This relative difference in net financing cash flows was primarily due to changes in net cash flows from our discontinued operations arising from the Decca sale (see Note 2) and largely offsets the other changes in net cash flows from continuing operations after taking into account the net decrease in the cash balance for the year ended December 31, 2012. As disclosed in Note 5, a substantial portion of our existing long term debt is in the form of a bank credit facility secured by CYMRI/Triumph’s producing oil and gas properties.Borrowings under the bank credit agreement are subject to a borrowing base, which is periodically redetermined, based on oil and gas reserves.Such short term borrowings amounted to $2,436,000 as of December 31, 2012 and did not fluctuate significantly in the year then ended.The bank credit agreement does not require monthly principal payments so long as outstanding borrowings are less than a declining borrowing base.As of December 31, 2012, there was no available borrowing base and the maturity was scheduled on January 1, 2014.Notwithstanding this scheduled maturity, the Company has classified such borrowings as a current liability since an extension in December 2011 due to its inability to consistently meet certain financial covenants under the credit agreement.The debt is essentially due within one year after December 31, 2012, further supporting its classification as a current liability. We also have other debt amounts outstanding to the sellers of acquired businesses and to stockholders as more fully described in Note 5 and reflected in the table below (however, we have no off Balance Sheet arrangements).The following table sets forth the contractual obligations under our long-term debt and operating lease agreements as of December 31, 2012 (in thousands): Payments Due By Period Total 2014-2015 2016-2017 After 2017 Long-term debt $ $ $ $
